DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brodnick et al. (US 2017/0251942; hereinafter “Brodnick”).
Regarding claim 1, Brodnick discloses a system, comprising: signal acquisition circuitry, which is configured to receive multiple intra-cardiac signals acquired by multiple electrodes of an intra-cardiac probe in a heart of a patient (e.g. ¶¶ 36, 101, etc.) and a process, which is configured to: extract multiple annotation values from the intra-cardiac signals (e.g. ¶¶ 17, 47, 99, etc.); select a group of the intra-cardiac signals (e.g. ¶¶ 156); identify in the group one or more annotation values that are statistically deviant in the group by more than a predefined measure of deviation (e.g. ¶¶ 161-164, etc.); and visualize the annotation values to a user, excluding the statistically deviant annotation values (e.g. ¶¶ 7 – “single computer display of a three-dimensional figure that has the shape of the heart chamber of interest and employs additional image qualities such as color which convey the sequence of electrical activity (activation map) or possibly other qualities of the electrical activity”)
Regarding claim 9, Brodnick teaches a method, comprising: receiving multiple intra-cardiac signals acquired by multiple electrodes of an intra- cardiac probe in a heart of a patient (e.g. ¶¶ 36, 101, etc.); extracting multiple annotation values from the intra-cardiac signals (e.g. ¶¶ 17, 47, 99, etc.); selecting a group of the intra-cardiac signals (e.g. ¶¶ 156); identifying in the group one or more annotation values that are statistically deviant in the group by more than a predefined measure of deviation (e.g. ¶¶ 161-164); and visualizing the annotation values to a user, excluding the statistically deviant annotation values (e.g. ¶¶ 7 – “single computer display of a three-dimensional figure that has the shape of the heart chamber of interest and employs additional image qualities such as color which convey the sequence of electrical activity (activation map) or possibly other qualities of the electrical activity”).
Regarding claim 2 and 10, Brodnick discloses the processor is configured to define the measure of the deviation in terms of a standard score of the annotation values (e.g. ¶¶ 151).
Regarding claim 3 and 11, Brodnick discloses the processor is configured to define the measure of the deviation in terms of one or more percentiles of the annotation values (e.g. ¶¶ 41, 163, etc.).
Regarding claim 4 and 12, Brodnick discloses the processor is configured to calculate deviations of the annotation values over intra-cardiac signals acquired by a selected subset of spatially-related electrodes located no more than a predefined distance from one another in the heart (e.g. ¶¶ 108, 145, 151-161, etc.).
Regarding claim 5 and 13, Brodnick discloses the processor is configured to average the intra-cardiac signals over multiple temporally-related cardiac cycles that occur within a predefined time duration (e.g. ¶¶ 9, 125, 133, 151-161, etc.).
Regarding claim 6 and 14, Brodnick discloses the processor is configured to correct one or more of the annotation values in a given intra-cardiac signal, acquired by a given electrode in the group, to compensate for a displacement of the given electrode relative to the other electrodes in the group (e.g. ¶¶ 169).
Regarding claim 7 and 15, Brodnick discloses the annotation values comprise Local Activation Times (LATS) (e.g. ¶¶ 17, 47, 99, etc.).
Regarding claim 8 and 16, Brodnick discloses the processor is configured to visualize the annotation values by overlaying the annotation values, excluding the statistically deviant annotation values, on a model of the heart (e.g. ¶¶ 7, 17, 104, etc.).
Regarding claims 17 and 18, Brodnick discloses the processor is configured to visualize the annotation values by overlaying the annotation values, excluding the statistically deviant annotation values, on a model of the heart displayed on the display (e.g. ¶¶ 7, 17, 104, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792